Case: 20-40421     Document: 00516268628         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     April 5, 2022
                                  No. 20-40421
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Tariq Mahmood, M.D.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CV-489


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Tariq Mahmood, federal prisoner # 21040-078, appeals the denial of
   a 28 U.S.C. § 2255 motion challenging his convictions for aggravated identity
   theft under 18 U.S.C. § 1028A. He contends that employing patients’
   identifying information to fraudulently overcharge Medicare for services


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40421      Document: 00516268628            Page: 2    Date Filed: 04/05/2022




                                      No. 20-40421


   provided to the patients does not constitute the “use” of their information
   under § 1028A.
          We recently rejected Mahmood’s narrow interpretation of § 1028A’s
   use element and instead defined “use” according to its plain meaning. See
   United States v. Dubin, No. 19-50912, 27 F.4th 1021, 2022 WL 620315, 1 (5th
   Cir. 2022) (en banc) (adopting “the reasons set forth in the panel majority’s
   opinion”); United States v. Dubin, 982 F.3d 318, 325-27 (5th Cir. 2020). We
   thus pretermit the procedural default and standard of review issues raised by
   the parties and cut straight to the merits to deny his claim. See Ramey v.
   Lumpkin, 7 F.4th 271, 281 (5th Cir.), petition for cert. filed (U.S. Dec. 23, 2021)
   (No. 21-950) (procedural default issue); United States v. Pursley, 22 F.4th
   586, 591 (5th Cir. 2022) (standard of review issue). Because Mahmood
   employed patients’ identifying information to accomplish the fraud, his
   conduct satisfied the use element. See Dubin, 982 F.3d at 325-27.
          The judgment of the district court is AFFIRMED.




                                           2